Citation Nr: 1444411	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  14-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in the rating of service-connected bilateral hearing loss from 50 percent to 20 percent, effective February 1, 2014, was proper.

2.  Entitlement to an increased rating in excess of 20 percent for bilateral hearing loss.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from May 1944 to October 1946 and from May 1951 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a brief dated in June 2014, the Veteran requested that he be scheduled for a Central Office hearing before a Member of the Board in Washington, DC.  The record reflects that he was scheduled for a hearing in August 2014.  The Veteran failed to appear.  The hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2013).  

The Veteran asserts that he is unemployable due to his service-connected hearing loss.  The Board finds that the Veteran's statements reasonably raise the question of whether the Veteran is unemployable due to his service-connected hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to service connection for a heart condition, a claim to reopen a claim for service connection for macular degeneration, service connection for prostate cancer and service connection for skin cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, dated June 27, 2014.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

After a review of the record, the Board finds that additional development is warranted.  

In this case, a Statement of the Case (SOC) was issued in April 2014.  Subsequent to the issuance of the SOC, a VA audiological examination was performed in September 2014.  That evidence must be considered in an SSOC. See 38 C.F.R. 
§ 19.31.  

The Board notes that the VA examinations of record reflect a considerable variation in the Veteran's speech discrimination scores.  Upon VA examination in July 2011, the Veteran had speech discrimination scores of 48 percent in both ears.  The examiner noted that the Veteran's had poor performance on the Maryland CNC speech recognition test.  The April 2013 VA examination noted speech discrimination scores of 72 percent for the right ear and 80 percent for the left ear.  Upon VA examination in September 2014, the Veteran had speech discrimination scores of  88 percent in both ears.  The July 2011 and April 2013 VA examinations were performed by the same audiologist.  In light of the variation in the speech recognition scores on the VA examinations, an addendum opinion should be obtained from the audiologist who performed the July 2011 and April 2013 examinations.  The examiner should provide an opinion as to whether the speech recognition scores were valid and correct as recorded in the July 2011 examination.  If possible, the examiner should also provide an explanation for the variation in speech recognition scores.   

Finally, as noted in the Introduction, the Veteran asserts that he is unemployable due to service-connected disabilities.  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a). 

Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extraschedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As the evidence of record does not clearly indicate whether the Veteran is unemployable as a result of his service-connected disabilities, a VA examination and opinion are warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should return the case to the July 2011 and April 2013 VA examiner for a supplemental opinion. The audiologist should review the July 2011 and April 2013 audiological evaluations.  The examiner should indicate whether the speech recognition results obtained in July 2011 are correct.  The examiner should attempt to reconcile the speech recognition findings of the July 2011 report with the April 2013 report, which showed speech recognition scores of 72 percent and 80 percent.  The examiner should identify any possible reasons for the variation in the Veteran's speech recognition scores between the two examinations, based upon the examiner's expertise and experience.  The examiner should provide a detailed rationale for any opinions provided.  

2.  If the audiologist who performed the July 2011 and April 2013 VA examinations is not available to provide an addendum opinion, the opinion should be obtained from another qualified audiologist. 

3.  Schedule the Veteran for a VA examination regarding the impact of the Veteran's service-connected disabilities on his employability.  The claims file should be provided for the examiner's review.  The review of the claims file should be noted in the examination report.  

The examiner should consider the following service-connected disabilities:  bilateral hearing loss, left knee arthritis, tinnitus, hypertension and external hemorrhoid.  The examiner should provide an opinion based on the evidence of record as to impact of the Veteran's service-connected disabilities on his ability to retain and maintain employment without consideration of the Veteran's age and any nonservice-connected disabilities.  The examiner should consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  After undertaking any additional development deemed necessary, readjudicate the issues of the propriety of the reduction of the rating for service-connected bilateral hearing loss, an increased rating for bilateral hearing loss and entitlement to a TDIU, to include on an extraschedular basis (if the percentage requirements of 38 C.F.R. § 4.16(a) are met within the appeal period, then the adjudication should address whether a TDIU is warranted pursuant to § 4.16(a)).  The SSOC must consider all new evidence associated with the record since April 2014.  If the claims remain denied, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



